Citation Nr: 0429244	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  96-50 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In March 1997, the veteran testified at an RO hearing.  In 
January 1998, the Board remanded the case to schedule the 
veteran for a hearing on appeal before a Veterans Law Judge 
at the RO (Travel Board hearing).  In January 1998, the 
veteran withdrew his request for a Board hearing and instead 
requested an RO hearing.  See 38 C.F.R. § 20.704 (2003).  In 
March 1998, the veteran again testified at an RO hearing.  
Copies of the hearing transcripts are associated with the 
record.

In August 2001, the Board remanded the case to the RO for 
further development.  In that remand, the Board refers the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) to the RO for appropriate 
action.  The Board notes that a TDIU is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the VA Schedule for Rating 
Disabilities (Rating Schedule).  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  Any claim for an increased 
rating is also a claim for a 100 percent evaluation under the 
Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the August 2001 remand, the Board 
observed that, in November 1996, the criteria for diagnosing 
and evaluating psychiatric disorders were changed.  See 61 
Fed. Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (codified at 
38 C.F.R. 
§§ 4.125-4.130 (2004)) ("current" regulations).  Although the 
RO applied the amended regulations in a May 1997 supplemental 
statement case (SSOC), it did not consider both the former 
and the current regulations and apply the more favorable.  
Similarly, in a December 2003 SSOC, the RO applied the 
current regulations and did not consider the former 
regulations or whether they were more favorable to the 
veteran as instructed by the August 2001 remand.  The current 
criteria, however, cannot be used prior to their effective 
date of November 6, 1996.  On remand, the RO should 
specifically and expressly consider the claim under the 
rating criteria in effect both prior to and as of November 7, 
1996, applying the version more favorable to the veteran 
after the effective date of the regulatory change.  See 
VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

The Board notes that the August 1996 VA examiner assigned a 
Global Assessment of Functioning (GAF) score of 35 and opined 
that the veteran would be unemployable as he had a great deal 
of depression and a lot of intrusive thoughts.  Under the 
former rating criteria, a 100 percent evaluation may be 
assigned as long as the veteran meets one of three listed 
criteria: total isolation; gross repudiation of reality; 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 96 
(1994); see also 38 C.F.R. § 4.21 (1996).  The former rating 
criteria also provide that, where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  The Board observes 
that 38 C.F.R. § 4.16(c) was deleted from VA's Rating 
Schedule, effective November 7, 1996 with the amendments to 
the Rating Schedule.  That notwithstanding, section 4.16(c) 
is still for consideration in this case, as the veteran's 
claim for an increased rating was filed before the regulatory 
change occurred as he was not service-connected for another 
disability.  VA treatment records show treatment for alcohol 
abuse.  The Board also notes that the United States Court of 
Appeals for the Federal Circuit in Allen v. Principi, 237 
F.3d 1368, 1370 (Fed. Cir. 2001), concluded that 38 U.S.C.A. 
§ 1110 does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability 
(PTSD) or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability (PTSD).  Thus, if the veteran's substance abuse 
problems are a symptom of his service-connected PTSD, those 
symptoms should be considered in evaluating the severity of 
the veteran's disability.  Recent VA treatment also include 
diagnoses of major depressive disorder due to grief and 
dementia.  The Board observes that when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

On remand, the RO should ensure compliance with the notice 
and duty to assist provisions of the VCAA.  VAOPGCPREC 7-
2004.  The veteran has stated that he receives treatment only 
from VA.  Board notes that VA treatment records from June 
1996 to September 2001 and from April 2003 to October 2003 
are associated with the record.  The RO has not notified the 
veteran of what evidence he needs to establish a higher 
rating nor obtained copies of missing VA treatment records 
from July 1995.  Since the veteran was last examined in 
November 2002 and his diagnoses have changed over time, he 
should be afforded another examination on remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims file any missing VA 
records, in particular those from the 
Little Rock VA Medical Center for the 
treatment of substance abuse and any 
psychiatric disorder from July 1995 to 
the present.  If the requested records 
are unavailable, please have VA so 
indicate.

2.  The RO must review the entire file 
and ensure for the increased rating issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim; (2) inform him 
that a 100 percent schedular disability 
rating may also be assigned if he is 
found unemployable due to his PTSD or, 
under the procedures set forth in 38 
C.F.R. § 4.16(c)(1996), if he is assigned 
a 70 percent rating and his PTSD 
precludes him from securing or following 
a substantially gainful occupation; and 
(3) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
increased rating issue on appeal.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner must provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to the veteran's 
service-connected PTSD.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's PTSD and assess the extent of 
the veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  If it is not possible 
to separate the effects of a nonservice-
connected condition from those of his 
service-connected PTSD, the examiner 
should so state.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim.  In particular, 
the RO's review should include 
consideration of rating for the veteran's 
service-connected PTSD under both the 
former and current rating criteria for 
psychiatric disorders to include 
consideration of 38 C.F.R. § 4.16(c) 
(1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  If 
the veteran's substance abuse problems 
are a symptom of his service-connected 
PTSD, those symptoms should be considered 
in evaluating the severity of the 
veteran's psychiatric disability under 
Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  The requisite period of 
time for a response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's increased rating 
claim.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2004).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




